Title: To James Madison from John Leonard, 22 October 1803 (Abstract)
From: Leonard, John
To: Madison, James


22 October 1803, Barcelona. “I did myself the Honor of addressing you on the 15th. [not found] and to which I beg leave to refer. Enclosed I beg leave to hand you the Depositions of Mr Stirling, accompanied by a Bill of Sale for the Ship Pomona, as extracted from the Books of the Notary at War; also a Certificate of the Character and Standing of Mr S: Signed by the most respectable Merchants in this place, which I forward by his particular request. The following circumstances attending the Voyage of the Pomona I conceive it my duty to lay before you.
“The Pomona was purchased by Mr Willis in his own Name somewhat about the Month of August 1801. and was equipped with, 8 Brass Cannon supplied by the Spanish Government for the protection of the Vessel in her Voyage to Egypt, with the View of Conveying a French General to that place, and who embarked in the Pomona. The Ship was Loaded by Mr Willis with a Valuable assorted Cargo, but as the Capital required therefor was more than he could conveniently advance, he divided a part of the necessary Sum into Shares of 500 Dollars each, and disposed of them to Some Merchants here, and to Some Americans who were at this place at the time. One F: Beaumes was employed to make Plates & Seals to imitate American Ship Papers, and he was paid for the Same by Mr Willis. It is also clearly evident that the Pomona navigated under Papers struck from those Plates & Seals, and I am now in possession of the one from which the Mediterranean pass was made.

“I conceive that in bringing this matter circumstantially before you that I only do what is incumbent upon me as a public Officer, and Shall always feel a particular Satisfaction in preventing or detecting any acts that may be detrimental or dishonorable to my Country.
“I am happy in the intelligence Mr Pinkney has given me ⅌Yesterdays post of the arrival of a person empowered to negociate and adjust our differences with the Barbary States, as our Trade has of late Suffered much in consequence of the misunderstanding that exists between us. Such an arrangement appears to me to be particularly necessary and desirable as the greatest part of the products of the late acquisition to our Territory must be vended in the Ports in the Mediterranean.”
 

   
   RC and enclosures (DNA: RG 59, CD, Barcelona, vol. 1). RC 3 pp. For enclosures, see n. 1.



   
   Leonard enclosed a copy of a deposition by Peter Stirling, 17 Oct. 1803 (3 pp.), consisting of fifteen statements about William Willis and the Pomona; a copy of the bill of sale of the ship Chatham (Pomona), including a history of the transactions involving this ship (6 pp.; in Spanish); and several attestations as to the character of Peter Stirling, dated 17 and 20 Oct. 1803 and signed by over thirty persons (3 pp.; in Spanish).


